Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 1 of 8 PagelD #: 104

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

x
DEVANDER SINGH,
Civil Action No. :
Plaintiff,
1:19-CV-01984-JBW-RML
-against-
MEMORANDUM OF LAW IN
RONALD POLES, SUPPORT OF
PENSKE TRUCK LEASING CO., L.P., MOTION TO REMAND
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
x
PRELIMINARY STATEMENT
1. This action was properly brought in the Supreme Court, Queens County as the

plaintiff DEVANDER SINGH and defendant SAHIB S. WALIA were both New York residents
and jurisdiction in that county was otherwise proper.

2. Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION
are taking the frankly bizarre position that although they feel that defendant SAHIB S. WALIA
is a proper defendant in this case (as they have not conceded liability in herein), and even though
they do not argue they are improperly named a defendant in this case, removal to Federal Court
is proper.

3s The basis of this argument is that the say the plaintiff “does not really believe that
Defendant SAHIB S. WALIA is a proper defendant” (though as stated above Defendants
RONALD POLES and COSTCO WHOLESALE CORPORATION strenuously argue that
defendant SAHIB S. WALIA is a proper defendant with at least shared liability for the
happening of the accident herein.).

4. Is this argument confusing? It most definitely is. Is this argument logically and

procedurally unsound and wholly frivolous? It most definitely is.
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 2 of 8 PagelD #: 105

FACTUAL AND PROCEDURAL HISTORY

5. The gravamen of this action is a two vehicle motor vehicle accident that occurred on
June 7, 2018.

6. The plaintiff was a passenger in a car owned and operated by Defendant SAHIB S.
WALIA, which collided with a truck owned and operated by Defendants RONALD POLES and
COSTCO WHOLESALE CORPORATION.

7. The plaintiff filed the Summons and Complaint on July 6, 2018, and Defendants
RONALD POLES and COSTCO WHOLESALE CORPORATION answered on August 24,
2018.

8. This routine motor vehicle accident case was properly brought in Supreme Court,
Queens County as Plaintiff DEVANDER SINGH, and Defendant SAHIB S. WALIA are both
New York State Residents, and Queens County was otherwise a proper venue as the situs of the
accident.

9. This would make Federal jurisdiction unavailable as New York residents would
appear on “both sides of the caption”.

10. Under controlling New York Law the plaintiff, as an “innocent passenger”, would
be entitled to summary judgment as against both defendants, with any liability between the two
to be decided by a finder of fact during the trial of the action.

11. Claiming that Defendants RONALD POLES and COSTCO WHOLESALE
CORPORATION were completely responsible for the happening of this accident, as their
vehicle stuck his vehicle from behind, Defendant SAHIB S. WALIA moved for summary
judgment.

12. The plaintiff conditionally opposed said motion asking the Court to either find
that Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION were wholly
responsible for the accident, or to find that as an innocent passenger that Plaintiff DEVANDER
SINGH should be granted summary judgment, with the degrees of fault between the defendants
left to the trial of this action.

13. Defendant SAHIB S. WALIA partially opposed this cross-motion.

14. Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION

did not respond to either pending motion, they instead first asked for an adjournment, and before
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 3 of 8 PagelD #: 106

the return date of the motion they filed the subject Removal Papers. The Notice of Removal was
filed on April 5, 2019.

15. I personally contacted defense counsel to ask if they were conceding their fault in
the happening of the accident so that diversity would exist and proper Federal subject matter
jurisdiction might be had in this case.

16. I was informed that the defendants intended to contest liability in the Federal
Court and continue the action there. This is despite the fact that there would not be diversity

between the parties, the only possible way this Federal Court would have jurisdiction.

LAW AND ARGUMENT

THE UNDERLYING CASE WAS prOPrany GEORGE IN QUEENS COUNTY

17. Plaintiff DEVANDER SINGH is and was a New York State resident.
Defendant SAHIB S. WALIA is and was a New York State resident. The situs of the subject was
in Queens County, New York.

18. | Under CPLR §503 the case was properly brought in the Supreme Court, Queens
County.

19. For the same reasons as venue was proper in the Supreme Court, it would be
improper in the Federal Court as a New York resident would appear on “both sides of the

caption”, and as such there would be no subject matter jurisdiction under 28 U.S.C. §1332.

POINT II
THE REMOVAL WAS UNTIMELY
20. ‘The plaintiff filed the Summons and Complaint on July 6, 2018, and Defendants
RONALD POLES and COSTCO WHOLESALE CORPORATION answered August 24, 2018.
21. The Notice of Removal was filed on April 5, 2019.
22. Under 28 U.S.C. §1446 this removal was required to take place within thirty days.

This removal is void as facially untimely.

Go
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 4 of 8 PagelD #: 107

POINT II
THE MOVING DEFENDANTS DID NOT RECEIVE THE CONSENT OF DEFENDANT
SAHIB S. WALIA AND SO THE REMOVAL WAS IMPROPER UNDER 28 U.S.C.
§1446(b)(2)(a)
2% There is’ widespread agreement that all named defendants over whom the State
Court acquired jurisdiction must join in the petition for removal to be proper. Ell v. S.E.T.
Landscape Design, 34 F. Supp.2d 188 (S.D.N.Y. 1999). The burden is on the removing

defendant to show that all served defendants consent to removal. Novovic v. Greyhound Lines.

Inc., (E.D.N.Y. 2008) 2008 WL 5000228. If any defect in the removal procedure occurs, courts

 

are authorized to remand a case to the state court in which the action originated. 28 U.S.C.
§1447[c]; LaFarge Coppee v. Venezolana De Cementos, S.A.C.A., 31 F. Supp. 2d 161, 163
(S.D.N.Y. 2000). Indeed, all doubts as to the the procedural validity of removal will be resolved
in favor of remand. Codapro Corp. v. Wilson, 997 F. Supp. 322, 325 (E.D.N.Y. 1998), which

 

stated “there is nothing in the removal statute that suggests that a district court has ‘discretion’ to
overlook or excuse proscribed procedures”. If the removing party fails to meet this burden, the
case must be remanded. Bellido-Sullivan v. Am. Int’l Group, Inc., 123 F.Supp.2d 161, 163
(S.D.N.Y. 2000).

24. Here, Defendant SAHIB S. WALIA has not joined or consented in Defendants
RONALD POLES and COSTCO WHOLESALE CORPORATION removal of the underlying
State court proceeding. There is no proof submitted that Defendants RONALD POLES and
COSTCO WHOLESALE CORPORATION made any effort to obtain their joinder. This is a
direct violation of the “Rule of Unanimity” and the statutory directive contained in 28 U.S.C.

§1446(b)(2)(a). This violation is fatal to removal.

POINT IV
THE PLAINITFF HAD AT INCEPTION, AND HAS TODAY, A GOOD FAITH BASIS
UNDER CONTROLLING NEW YORK PRECEDENT TO MAINTAIN THIS ACTION IN
STATE COURT

25. The plaintiff was a passenger in a vehicle owned and operated by Defendant
SAHIB S. WALIA. The moving defendant admits that Defendant SAHIB S. WALIA was, at all

times hereinafter relevant, a resident of the State of New York. The moving defendants also
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 5 of 8 PagelD #: 108

readily concede that my client, Plaintiff DEVANDER SINGH was, at all times hereinafter
relevant, a resident of the State of New York.

26. Plaintiff, relying on settled New York law that an innocent passenger would have
a right to summary judgment himself, without regard as to issues of contributory negligence
between the defendants, properly brought suit against both defendants. See, Jung v. Glover, 169
A.D.3d 782, 93 N.Y.S.3d 390 (2"! Dep’t 2019); Medina v. Rodriquez, 92 A.D.3d 850, 939
N.Y.S.2d 514 (2™ Dep’t 2012); Anzel v. Pistorino, 105 A.D.3d 784, 962 N.Y.S.2d 700 (a
Dep’t 2013).

27. Nothing said in the plaintiff's affidavit in partial opposition to the motion for
summary judgment Defendant SAHIB S. WALIA, nor in his own cross motion for summary
judgment against one or both defendants changes this.

28. Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION
say that the plaintiff concedes that Defendant SAHIB S. WALIA did nothing wrong and should
not be in the case; this is facially false.

29. The plaintiff sets forth his own version of events and states that either summary
judgment should be granted against Defendants RONALD POLES and COSTCO WHOLESALE
CORPORATION for striking the vehicle he was a passenger in under established New York law
that a vehicle that hits another stopped or stopping vehicle from the rear is completely liable for
the happening of the accident. Parshina v. Celestin, 146 A.D.3d 791, 45 N.Y.S.3d 157 (2™ Dep’t
2017), and Tumminello v. City of New York, 148 A.D.3d 1084, 49 N.Y.S.3d 739 (2"" Dep't 2017),
or in the alternative, should the Court find upon the opposition of Defendants RONALD POLES
and COSTCO WHOLESALE CORPORATION that a question of fact exists, that Plaintiff
DEVANDER SINGH be awarded summary judgment against the defendants jointly and
severally, with their respective portions of liability left to the finders of fact upon the trial of this
action.

30. There is no “fraud” by plaintiff herein in choosing the Supreme Court, Queens
County.

31. This case was at its inception, and is currently, properly brought in State Court.

32. It must remain in State Court until and unless Defendant SAHIB S. WALIA is
removed from this case by virtue of a decision that he bears no liability for the happening of this

accident, either by a decision upon motion, or a concession they are fully at fault by Defendants
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 6 of 8 PagelD #: 109

RONALD POLES and COSTCO WHOLESALE CORPORATION.
33. The removing defendants cannot have it “both ways” by arguing that Defendant
SAHIB S. WALIA may have liability for the happening of the accident but at the same time is

irrelevant for jurisdictional purposes.

THERE IS NO POSSIBLE GROUNDS FORM AUERAL JURISDICTION AS LONG AS
DEFENDANT SAHIB S. WALIA REMAINS IN THE CASE.

34. There is no diversity of parties herein.

35. | Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION
take the bizarre and untenable position that Defendant SAHIB S. WALIA should remain in the
case as they are defending on liability, even though such a decision would mean there is no
diversity or other grounds for Federal Court jurisdiction.

36. Asis well settled, “principles of federalism and judicial efficiency require that,
where, as here, the removal of a state court action is premised solely on the diversity of the
parties, the court construe the removal statute narrowly, resolving any doubts against
removability.” Bryan v. American West Airlines, 405 F. Supp 2d 218, at 220 (E.D.N.Y. 2005).
And in doing so the Court must evaluate all factual allegation therein in the light most favorable
to the plaintiff, resolving all contested issues of substantive fact, as well as any uncertainties in
controlling substantive law within the state in plaintiff's favor. Laughlin v. Prudential Insurance
Co., 882 F. 2d 474 (5"" Cir. 1989).

37. The entire burden herein is on the defendant seeking removal, just as the entire
burden in proving or disproving liability in this accident falls between the defendants as the
plaintiff is an “innocent passenger”.

38. On a motion to remand “it is the party seeking to sustain removal and not the
party seeking remand that bears the burden of demonstrating removal was proper”. People of
New York ex. Rel. Cuomo v. First American Corp., (S.D.N.Y. 2008); United Food &
Commercial Workers Union, Local 919 v. CenterMark Props. Meriden Square, Inc., 30 F. 3d
298, 301 (2" Cir. 1994).

39. Unless the Defendants RONALD POLES and COSTCO WHOLESALE
CORPORATION concede liability, which they have not done, they cannot come close to
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 7 of 8 PagelD #: 110

meeting this burden. “Where a removal action claims federal jurisdiction solely on the basis of
diversity of citizenship, it is their substantial burden on the motion to show clear, competent and
persuasive proof of complete diversity between the parties, that is when all plaintiffs are citizens
of different states from all defendants”. Gurney’s Inn Resort & Spa Ltd. V. Benjamin, 734 F.
Supp.2d 117, 120 (E.D.N.Y. 2010).

 

40. Even the cases they cite in support are inapposite of, and easily distinguishable
from, the case at bar. Each case cited by the removing defendants stands for the proposition that
a defendant can be “overlooked” if there is no possibility they can be found liable for the
happening of the accident. In this case, the removing defendants themselves state, by the fact
they are not admitting liability, that there may be legal liability as to Defendant SAHIB S.
WALIA.

Al. Removal must this fail under the statutory authority cited, the controlling precedent

controlling the same, simple equity and common sense.

THE REMOVAL WAS FRIVOLOUS, Peel sen COSTS ARE APPROPRIATE.

42. What is happening herein is as obvious as it is improper. The removing
defendants are forum shopping. They feel they would have a “better” chance of defending the
pending summary judgment in Federal Court and so this baseless motion was made. The prior
Federal Court Order, and attorney affidavit explaining the same show that this defendant
(Costco) and this same law firm, have previously engaged in similar frivolous behavior. Costs

are thus warranted.

CONCLUSION

43. Removal here is improper as Defendants RONALD POLES and COSTCO
WHOLESALE CORPORATION have not conceded liability and as such Defendant SAHIB S.
WALIA is a proper party to this action. There is simply no diversity, and thus no federal
jurisdiction, herein.

Dated: Queens, N.Y.
May 3, 2019
Case 1:19-cv-01984-RML Document 11-3 Filed 05/03/19 Page 8 of 8 PagelD #: 111

  

ephen A. Skor, Esq. (1027)

Motion for pro hac vice status pending
114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419
SKORLAW@GMAIL.COM

(718) 850-6992

TO:

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43" Avenue

Long Island City, N.Y. 11101

(718) 361-1514
